DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendments filed on 1/28/2022 overcome the current rejection on record.
An updated search was conducted and the most relevant prior art found was U.S. Patent Application 2018/0139405 Baek. Which teaches on paragraph [0344], The acceleration sensor 243 can sense information on a moving speed of the remote controller 200. [0428] The controller 1520 controls a zoom window to move by real time in accordance with a movement of a pointer and switches a state of the pointer to a hidden state to improve visibility.
However the reference does not explicitly disclose the claimed limitation “wherein when the initialization operation is accepted while the position display component is hidden, the attitude of the image capturing apparatus is determined based on a signal measured by an acceleration sensor, and a processing method for processing the acquired attitude information is changed based on the determined attitude.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422